                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

WINSTON EARL DELANO SPENCER                                                            PLAINTIFF

v.                                    No. 5:18-CV-05236

CINDY GOMEZ, et al.                                                                DEFENDANTS

                                    OPINION AND ORDER

       Before the Court are Defendants’ motion (Doc. 9) to dismiss for failure to state a claim and

brief (Doc. 10) in support of the motion, Plaintiff’s response (Doc. 17) and brief (Doc. 18) in

support of his response, and Defendants’ reply (Doc. 22). The motion will be GRANTED in part

and DENIED in part.

       In ruling on a motion to dismiss, the Court must “accept as true all facts pleaded by the

non-moving party and grant all reasonable inferences from the pleadings in favor of the non-

moving party.” Gallagher v. City of Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012) (quoting United

States v. Any & All Radio Station Transmission Equip., 207 F.3d 458, 462 (8th Cir. 2000)).

Plaintiff filed the instant action pursuant to 8 U.S.C. § 1421(c) seeking review of his application

for naturalization after it was denied by United States Citizenship and Immigration Services

(“USCIS”). Defendants argue that Plaintiff cannot assert a claim for naturalization because he was

not “lawfully admitted for permanent residence” in compliance with 8 U.S.C. § 1429.

       Title 8 U.S.C. § 1421(c) provides that after an applicant’s application for naturalization has

been denied, he may seek judicial review of his application, and “[s]uch review shall be de novo,

and the court shall make its own findings of fact and conclusions of law and shall, at the request

of the petitioner, conduct a hearing de novo on the application.” Based on the limited documents

before the Court at this stage of litigation, the Court is unable to conduct a full de novo review of



                                                 1
Plaintiff’s application for naturalization. The motion will be denied in this respect, and the Court

will revisit the issue on a timely-filed motion for summary judgment.

       Defendants also move for dismissal of Plaintiff’s claim for violation of the Administrative

Procedures Act, 5 U.S.C. § 701, et seq., because the procedures under 8 U.S.C. § 1421 provide an

adequate remedy. Plaintiff does not address this argument in his response. The Administrative

Procedures Act provides for judicial review only in the absence of an adequate remedy. 5 U.S.C.

§ 704. Because review under § 1421(c) is an adequate remedy, Plaintiff’s APA claim will be

dismissed.

       IT IS THEREFORE ORDERED that Defendants’ motion to dismiss (Doc. 9) is

GRANTED IN PART and DENIED IN PART. The motion is granted to the extent that Plaintiff’s

claim for violation of the Administrative Procedures Act is dismissed with prejudice. The motion

is otherwise denied, and this case remains pending.

       IT IS SO ORDERED this 6th day of June, 2019.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
